IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,421-01


EX PARTE THOMAS BARTLETT WHITAKER





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 42969 IN THE 400TH JUDICIAL DISTRICT COURT

FORT BEND COUNTY



Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in March 2007 of capital murder committed on December
10, 2003.  Tex. Penal Code Ann. § 19.03(a)(7)(A).  Based on the jury's answers to the
special issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections
2(b) and 2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court
affirmed applicant's conviction and sentence on direct appeal.  Whitaker v. State, 286 S.W.3d
355 (Tex. Crim. App. 2009).
	Applicant presented twelve allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial judge entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions, with the following exceptions: findings paragraphs 18, 21, 80, 83, 86, and 104
through 105; and conclusions paragraphs 18, 22, 30 through 31, and 39.  We also observe
that in the first sentence of findings paragraph 56, the language, "okay with the jury's
decision," should read, "okay with the district attorney's decision."  Based upon the trial
court's findings and conclusions and our own review of the record, relief is denied.
	IT IS SO ORDERED THIS THE 30TH DAY OF JUNE, 2010.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.